Citation Nr: 1044597	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  03-31 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for acne, to include as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from September 1990 to July 
1991, and from February to December 2003.  Further, the record 
reflects he has had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, denied the current appellate 
claim.

The Veteran and his wife provided testimony at a hearing before 
the undersigned Veterans Law Judge in January 2010.  A transcript 
of this hearing has been associated with the Veteran's VA claims 
folder.

In March 2010, the Board remanded this matter for additional 
development and adjudication.  In that decision, the Board noted 
that the Veteran also perfected an appeal to the denial of 
service connection for sleep disturbance and nightmares, as well 
as a mental condition.  However, service connection was 
established for posttraumatic stress disorder (PTSD) by an August 
2008 rating decision, and it was recognized that sleep 
disturbance and nightmares were part of the symptomatology of 
this disability.  In view of the foregoing, the Board determined 
that these service connection claims had been resolved and were 
not on appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  The Board also noted that the Veteran 
initiated an appeal to the disability rating assigned for his 
PTSD.  However, he did not perfect his appeal as to that issue by 
filing a timely Substantive Appeal after a Statement of the Case 
(SOC) was promulgated on that issue in October 2009.  See 
38 C.F.R. §§ 20.200, 20.302.  Moreover, he did not contend that 
this issue was on appeal at his January 2010 hearing.  Therefore, 
the Board determined that it did not have jurisdiction to address 
this issue.





FINDINGS OF FACT

1.  All reasonable development and notification necessary for the 
resolution of the claims adjudicated by this decision have been 
completed.

2.  The Veteran had active service in the Southwest Asia theater 
of operations during the Persian Gulf War.

3.  A disability of the skin has been attributed to a known 
clinical diagnosis.

4.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's disability of 
the skin, to include seborrheic dermatitis of the face, was not 
incurred in or otherwise the result of active service to include 
active duty for training (ACDUTRA) and inactive duty training.


CONCLUSION OF LAW

Seborrheic dermatitis of the face was not incurred in or 
aggravated by the Veteran's military service, to include as due 
to an undiagnosed illness.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 
3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via letters dated in October 2001 and April 2002, both of 
which were prior to the March 2003 rating decision that is the 
subject of this appeal.  He was also sent additional notification 
in April 2004 and August 2009, followed by readjudication of his 
appellate claims via October 2009 and August 2010 supplemental 
statements of the case  (SSOC).  This development "cures" the 
timing problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the August 2009 letter included the information 
regarding disability rating(s) and effective date(s) mandated by 
the holding in Dingess, supra. 

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran has had the opportunity to present evidence and argument 
in support of his claim, to include at the January 2010 Board 
hearing.  VA and private medical records have been obtained and 
considered, and nothing indicates the Veteran has identified the 
existence of any relevant evidence that has not been obtained or 
requested.  He testified at his January 2010 hearing that he was 
not receiving any disability benefits from the Social Security 
Administration.  Moreover, he was accorded VA medical 
examinations regarding this case in May 2002 and June 2010.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

II.  Analysis.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which the 
individual was disabled from a disease or an injury incurred in 
the line of duty, or a period of inactive duty training during 
which the Veteran was disabled from an injury incurred in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Further, ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes 
duty, other than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard. 38 
U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran's appeal is primarily based upon an 
undiagnosed illness incurred during service in the Persian Gulf 
War.  Among other things, he essentially contends that he has had 
a skin condition since his service in Saudi Arabia during this 
War.  The record confirms he did have service in the Southwest 
Asia theater of operations during the Persian Gulf War as part of 
his September 1990 to July 1991 period of active duty.

Compensation may be paid to a Persian Gulf Veteran who exhibits 
objective indications of chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 10 
percent or more before December 31, 2006, following such service.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service connection may be 
granted when the evidence establishes: (1) that he or she is a 
Persian Gulf Veteran; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2006; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

VA has extended the period within which such disabilities must 
become manifest to a compensable degree in order for entitlement 
to compensation to be established. The period was extended from 
December 31, 2006, to December 31, 2011.  See 71 Fed. Reg. 
75,669-75,672 (December 18, 2006), as codified at 38 C.F.R. § 
3.317(a)(1)(i).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 
1117 is a chronic disability resulting from (A) an undiagnosed 
illness, (B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome (CFS), fibromyalgia, or 
irritable bowel syndrome) that is defined by a cluster of signs 
or symptoms, or (C), any diagnosed illness that the Secretary 
determines in regulation prescribed under subsection (D) warrants 
a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include, but not limited to, fatigue, signs or symptoms involving 
skin, headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastroesophageal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, or menstrual disorders.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests. 38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).

For purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this 
section, disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be considered chronic. 
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

In this case, the Veteran's disability of the skin has been 
attributed to a known clinical diagnosis, specifically seborrheic 
dermatitis.  As such, the undiagnosed illness provisions are not 
for application in this case.  However, in cases where a Veteran 
applies for service connection under 38 C.F.R. § 3.317 but is 
found to have a disability attributable to a known diagnosis, 
further consideration under the direct service connection 
provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

With respect to whether the Veteran's diagnosed seborrheic 
dermatitis had its onset in active service, the Board notes that 
there is evidence of skin problems in the service treatment 
records.  Specifically, records dated in November 1990 reflect 
the Veteran was treated for complaints of a groin rash, which was 
assessed as tinea cruris.  

After his September 1990 to July 1991 period of active service, 
the Veteran was afforded a VA examination dated in May 2002.  The 
examiner indicated that the Veteran's medical records were not 
available for review.  The Veteran was noted to have a history of 
recurrent skin rash and spots of glistering skin lesions which 
would appear every five to six months, mostly on the face and 
chest wall causing irritation.  The condition was indicated to 
last about one to two weeks.  This was reported by the Veteran to 
have been occurring since 1991.  Examination of the skin revealed 
small, erythematous macular lesions, noted on the cheek and side 
of the mouth.  There were no skin rashes or skin lesions noted on 
the chest wall, which was indicated to be completely normal.  The 
Veteran was diagnosed with a history of recurrent blistering rash 
on the face and chest wall, but no significant skin condition 
noted at the examination.  No nexus opinion was offered.  

VA treatment records indicate that in May 2004, the Veteran was 
noted to have mild slightly darker skin colored rash on his chest 
near the sternum.  The Veteran reported that he had been having a 
rash in his mid sternum since Desert Storm.  In March 2007 the 
Veteran was noted to have a small skin colored circular area on 
the sternum. 

As it was not clear whether the tinea cruris noted in service was 
a manifestation of a  current skin disorder, or any chronic skin 
disability (the Veteran's skin was subsequently evaluated as 
normal on service examinations to include those conducted in 
April 1991 and September 1993), the Board in its March 2010 
decision found that a competent medical opinion was necessary to 
determine whether the current skin disorder claimed by the 
Veteran was causally related to the in-service skin problems.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

In June 2010, the Veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination and report.  The Veteran reported symptoms of itching 
and pain when irritated.  He indicated that the onset of symptoms 
was 1990 during service.  The Veteran reported that he was 
treated with some cream when he went for sick call.  The Veteran 
indicated that the condition was much worse and that it was 
becoming more frequent.  The Veteran stated that he would get 
tiny blisters with water along his mustache, around his nose, on 
his cheeks, and on is upper chest.  The Veteran indicated that 
the blisters on his chest were in the middle of a round red area.  
The Veteran reported that he was under the care of a private 
dermatologist.  The Veteran's service treatment records were 
reviewed and the Veteran was noted to have had a groin rash in 
service with a diagnosis of tinea cruris.  VA treatment records 
were also reviewed.  After examination, the Veteran was diagnosed 
with seborrheic dermatitis of the face.  The examiner stated that 
this was not caused by or a result of the tinea cruris treated in 
service.  He explained that this was because tinea cruris lesions 
are confined to the groin and gluteal cleft.  The Veteran's 
lesions were on his face.  The examiner also stated that there 
was no objective evidence of acne, therefore no undiagnosed 
illness.  

Private treatment records dated in March 2008 and May 2010 
indicated that the Veteran was seen for a rash around the 
mustache.  The May 2010 treatment report diagnosed seborrheic 
dermatitis.  No nexus opinion was offered.

Based on the foregoing, the Board finds that entitlement to 
service connection for seborrheic dermatitis is not warranted in 
this case.  While the Veteran was noted to have been diagnosed 
with tinea cruris in service, the June 2010 VA examiner, who 
examined the Veteran and his claims file in connection with the 
examination and report, found that the Veteran's current 
seborrheic dermatitis is unrelated to the tinea cruris found in 
service.  See also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.).    

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical opinion of the June 2010 VA examiner, based as it was 
on an examination of the Veteran and a review of the Veteran's 
claims file, to be most probative in this case.    

In addition, despite the Veteran's contentions that the 
symptomatology of the claimed disability had been present since 
his September 1990 to July 1991 period of active duty, there is 
no indication of problems with seborrheic dermatitis in service 
or for years thereafter.  The service treatment records indicate 
a diagnosis of tinea cruris but do not discuss other skin issues, 
and the Veteran did not seek regular attention for a skin 
disability after his service in 1990 and 1991.  In addition, the 
Veteran's skin was consistently evaluated as normal on service 
examinations to include those conducted in March 1990, April 
1991, and September 1993, February 1996, June 1998, and July 
2000.  Moreover, the Veteran himself affirmatively indicated on 
concurrent Reports of Medical History that he had not experienced 
skin problems.  Further, on an April 1991 statement he indicated 
that he had experienced no disease or injuries while in the 
Southwest Asia region.

Here, the Board observes that the Veteran was noted to have a 
history of recurrent blistering rash on the face and chest wall 
in the May 2002 VA examination report,  but no significant skin 
condition noted at the examination and no nexus opinion was 
offered.  After this time, the Veteran is noted to have had mild 
slightly darker skin colored rash on his chest near the sternum 
in May 2004 and a small skin colored circular area on the sternum 
in March 2007.   

In this regard, the Board notes that Veteran's claimed disability 
may have been present between his September 1990 to July 1991 and 
February to December 2003 periods of active duty.  Although the 
record confirms that he was a member of the National Guard during 
this period, nothing in the evidence of record indicates that the 
claimed disability was due to a disease or injury incurred in or 
aggravated by a period of ACDUTRA, or an injury during inactive 
duty training.  The Board further notes that nothing in the 
record reflects, nor does the Veteran contend, that the 
disability was aggravated during the February to December 2003 
period of active duty.  See 38 C.F.R. § 3.306.  While the May 
2002 VA examination report indicates that the Veteran had a 
history of a skin disability resembling seborrheic dermatitis 
prior to the Veteran's 2003 active duty, nothing indicates it 
increased in severity beyond natural progression therein.

The Board notes that the Veteran has contended on his own behalf 
that his skin condition has been present since active duty in 
1990.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).   Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the Veteran is able to 
make an observation regarding the condition of his skin and the 
presence of a rash or blisters.  However, the Board in this case 
finds that the Veteran's statements with respect to the onset of 
his current seborrheic dermatitis to be not credible, as they are 
inconsistent with the other evidence of record.  Here, the Board 
notes that there were no complaints of or requests for treatment 
of any skin disability other than an unrelated groin rash in 
service.  And the Veteran's medical examinations in service were 
all negative for skin disability.  Not until the May 2002 VA 
examination was the Veteran noted to have small, erythematous 
macular lesions, noted on the cheek and side of the mouth.  This 
examiner found no skin rashes or skin lesions on the chest wall 
and diagnosed the Veteran with a history of recurrent blistering 
rash on the face and chest wall, but no significant skin 
condition noted at the examination.  Since the VA examiner 
indicated that the Veteran's medical records were not available 
for review at the time of the examination, this diagnosis appears 
to be based on a history reported by the Veteran.  In this 
regard, the Board notes that the Court has held on a number of 
occasions that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is 
based on the Veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative); Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty); Black 
v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is 
inadequate when unsupported by clinical evidence).  

In addition, the Board finds that the question regarding the 
potential relationship between the Veteran's current seborrheic 
dermatitis and his military service to be complex in nature.  See 
Woehlaert , supra.  (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).   Therefore, as the Veteran has only provided his own 
conclusory statements regarding causation or aggravation, the 
Board finds that the Veteran's statements regarding a nexus 
between his seborrheic dermatitis and his periods of active 
service to be of little probative value as he is not competent to 
opine on such a complex medical question.  As such, the Board 
finds that the Veteran's contentions regarding his disorder are 
outweighed by the competent and probative June 2010 VA medical 
examiner's findings.  

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim.  The Veteran's claimed 
skin disability has been attributed to a known clinical 
diagnosis; while the Veteran contends the symptomatology 
originated during his September 1990 to July 1991 period of 
active duty, these contentions are contradicted by medical 
evaluations and statements completed by the Veteran 
contemporaneous to this period and for years thereafter.  For 
these reasons, the Board finds that there is no evidence that the 
claimed condition was present while the Veteran was on military 
duty.  Simply put, there is no relevant complaint or clinical 
finding linking the claimed disability to the Veteran's military 
service.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only on 
the basis of independent medical evidence in the record.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  



	(CONTINUED ON NEXT PAGE)



As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a skin condition, to 
include acne and seborrheic dermatitis, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


